AGREEMENT AND PLAN OF MERGER by and among BLUE EARTH SOLUTIONS, INC. BLUE EARTH ACQUISITION, INC. and RM HEALTH INTERNATIONAL, INC. May 16, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Definitions 1 ARTICLE II THE MERGER 6 Section 2.1 Merger 6 Section 2.2 Effective Time 6 Section 2.3 Certificate of Incorporation 6 Section 2.4 Effects of the Merger 7 Section 2.5 Closing 7 Section 2.6 Tax-Free Merger 7 ARTICLE III MERGER CONSIDERATION; CONVERSIONAND EXCHANGE OF SECURITIES 8 Section 3.1 Manner and Basis of Converting and Exchanging Capital Stock 8 Section 3.2 Surrender and Exchange of Certificates 8 Section 3.3 Options, Warrants 10 Section 3.4 Parent Common Stock 10 ARTICLE IV REPRESENTATIONS ANDWARRANTIES OF THE COMPANY 11 Section 4.1 Organization 11 Section 4.2 Authorization; Validity of Agreement 11 Section 4.3 Capitalization 11 Section 4.4 Consents and Approvals; No Violations 11 Section 4.5 Financial Statements 12 Section 4.6 No Undisclosed Liabilities 12 Section 4.7 Litigation 12 Section 4.8 No Default; Compliance with Applicable Laws 13 Section 4.9 Broker’s and Finder’s Fees 13 Section 4.10 Contracts 13 Section 4.11 Tax Returns and Audits 13 Section 4.12 Patents and Other Intangible Assets 14 Section 4.13 Employee Benefit Plans; ERISA 14 Section 4.14 Title to Property and Encumbrances 15 Section 4.15 Condition of Properties 15 Section 4.16 Insurance Coverage 15 Section 4.17 Environmental Matters 15 Section 4.18 Disclosure 16 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP. 17 Section 5.1 Organization 17 ii Section 5.2 Authorization; Validity of Agreement 17 Section 5.3 Consents and Approvals; No Violations 17 Section 5.4 Litigation 18 Section 5.5 No Default; Compliance with Applicable Laws 18 Section 5.6 Broker’s and Finder’s Fees; Broker/Dealer Ownership 18 Section 5.7 Capitalization of Parent 18 Section 5.8 Acquisition Corp 18 Section 5.9 Validity of Shares 19 Section 5.10 SEC Reporting and Compliance 19 Section 5.11 Financial Statements 20 Section 5.12 No General Solicitation 20 Section 5.13 Absence of Undisclosed Liabilities 20 Section 5.14 Changes 20 Section 5.15 Tax Returns and Audits 21 Section 5.16 Employee Benefit Plans; ERISA 21 Section 5.17 Interested Party Transactions 22 Section 5.18 Questionable Payments 22 Section 5.19 Obligations to or by Stockholders 23 Section 5.20 Schedule of Assets and Contracts 23 Section 5.21 Environmental Matters 23 Section 5.22 Employees 24 Section 5.23 Title to Property and Encumbrance 24 Section 5.24 Condition of Properties 24 Section 5.25 Insurance Coverage 24 Section 5.26 Disclosure 25 Section 5.27 No Liabilities 25 ARTICLE VI CONDUCT OF BUSINESSES PENDING THE MERGER 25 Section 6.1 Conduct of Business by the Company Pending the Merger 25 Section 6.2 Conduct of Business by Parent and Acquisition Corp 26 ARTICLE VII ADDITIONAL AGREEMENTS 27 Section 7.1 Access and Information 27 Section 7.2 Additional Agreements 27 Section 7.3 Publicity 28 Section 7.4 Appointment of Directors 28 Section 7.5 Name Changes 28 Section 7.6 Stockholder Consent 28 ARTICLE VIII CONDITIONS OF PARTIES’ OBLIGATIONS 29 Section 8.1 Company Obligations 29 Section 8.2 Parent and Acquisition Corp. Obligations 30 ARTICLE IX INDEMNIFICATION AND RELATED MATTERS 32 Section 9.1 Indemnification by Parent 32 Section 9.2 Survival 32 iii Section 9.3 Time Limitations 32 Section 9.4 Limitation on Liability 32 Section 9.5 Notice of Claims 33 ARTICLE X TERMINATION PRIOR TO CLOSING 33 Section 10.1 Termination of Agreement 33 Section 10.2 Termination of Obligations 34 ARTICLE XI MISCELLANEOUS 34 Section 11.1 Amendments 34 Section 11.2 Notices 34 Section 11.3 Entire Agreement 35 Section 11.4 Expenses 35 Section 11.5 Severability 35 Section 11.6 Successors and Assigns; Assignment 36 Section 11.7 No Third Party Beneficiaries 36 Section 11.8 Counterparts; Delivery by Facsimile 36 Section 11.9 Waiver 36 Section 11.10 No Constructive Waivers 36 Section 11.11 Further Assurances 36 Section 11.12 Recitals 37 Section 11.13 Headings 37 Section 11.14 Governing Law 37 Section 11.15 Dispute Resolution 37 Section 11.16 Interpretation 37 LIST OF EXHIBITS Exhibit Description Exhibit A Certificate of Incorporation of Surviving Corporation Exhibit B By-laws of Surviving Corporation Exhibit C Directors of Parent Pre-Effective Time and Post-Effective Time Exhibit D Certificate of Incorporation of Parent Exhibit E Bylaws of Parent iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is entered into as of May 16, 2008 by and among RM HEALTH INTERNATIONAL, INC., a Nevada corporation (“Parent”), BLUE EARTH ACQUISITION, INC., a Nevada corporation and a wholly-owned subsidiary of Parent (“Acquisition Corp.”), and BLUE EARTH SOLUTIONS, INC., a Delaware corporation (the “Company”). W I T N E S S E T H: WHEREAS, the respective Boards of Directors of each of Parent, Acquisition Corp. and the Company have approved, and deem it advisable and in the best interests of their respective stockholders to consummate, the acquisition of the Company by Parent, which acquisition is to be effected by the merger of the Company with and into the Acquisition Corp., with the Acquisition Corp.being the surviving entity (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement (as defined herein); WHEREAS, the parties hereto intend that the Merger shall qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section 368(a)(2)(E) of the Code; and NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.Capitalized terms used in this Agreement shall have the following meanings: “Acquisition Corp.” shall have the meaning given to such term in the preamble to this
